PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/752,551
Filing Date: 24 Jan 2020
Appellant(s): Micron Technology, Inc.



__________________
Joshua M. Nelson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 09, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4-6, 8-13, 16-18, 20-24 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement;
Claims 1-2, 4-6, 8-13, 16-18, 20-24 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite;
Independent claim 1 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,274,860 to Koshizuka (hereafter Koshizuka);
Independent claim 17 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshizuka.

(2) Response to Argument
A. 	Legal Standard for Written Description
B. 	The Rejection of Independent Claims 1, 2, 4-6, 8-18, 1-18 and 20-24 as Failing to Comply with the Written Description Requirement of 35 U.S.C. 112(a)
	a.	How limitation a received clock signal is interpreted in light of the disclosure
	Claim 1 recites limitations “a plurality of impedance adjustment circuitries, each impedance adjustment circuitry configured to provide a corresponding impedance to a received clock signal having a clock impedance”.  Taking FIG. 2a of the drawings for example, there is no other clock but WCK and/or WCKF is received by the first and second impedance adjustment circuitries 242 and 244 at first and second external data clock terminals 232 and 234.  FIGS. 2b-10 show similarity.  It is clear to Examiner that WCK and/or WCKF is the received clock signal recited in claim 1 (see Final Action, pages 2-3).
Examiner might have been wrongly assuming the full form of WCK is write clock instead of data clock signals (see Appeal Brief, page 6).  However, it is certain that WCK is used for write operation as described in paragraph [0016] (see Final Action, pages 2-3). 
	The disclosure does not describe other clocks, such as clock signals CK, CKF and IO as shown in FIG. 1, are received by impedance adjustment circuitries as argued by Appellant (see Appeal Brief, page 6).
b.	How limitation during a read operation is interpreted in light of the disclosure
Paragraph [0015] describes “the read data is output to outside from the data terminals DQ … according to the RDQS clock signals”.  However, the disclose does not describe how clock signals RDQS are derived or obtained from WCK (see Final Action, pages 3). 
	Appellant insists that read operations are described access operations with access commands in paragraphs [0027], [0014] (see Appeal Brief, pages 3, 6).  In response, Examiner states that access operations include read and/or write operations, but read operations do not necessary equivalent to access operations (see Final Action, page 3).  It is clearly seen that access operations are a set, and read operations are a subset of a set.
C. 	Legal Standard for Written Indefiniteness
	D.	The Rejection of Independent Claims 1, 2, 4-6, 8-18, 1-18 and 20-24 as Being Indefinite under 35 U.S.C. 112(b)
	Appellant argues that the received clock signals CK and CKF are clearly “used” by an internal clock circuit 130 to generate IO clock signals supplied to the input/output circuit 160 (where the RDQS identified by the Examiner can be clearly seen to connect) (Appeal Brief, page 7).  Examiner respectfully disagrees with this statement.  First of all, there is no description that clock signals CK and/or CKF is received by the plurality of impedance adjustment circuitries, and impedance of CK and/or CKF is being adjusted. Therefore, clock signals CK and/or CKF is not seen as recited “received clock signal”.  Second of all, there is no clear connection between the IO clock signals and RDQS clock signals described in specification as Appellant states, but assumption. 
	Paragraph [0015] describes “the read data is output to outside from the data terminals DQ … according to the RDQS clock signals”.  It is common knowledge that, in memory operation, read data is output to outside along with a read data clock.  In this case, the memory device receives a [received] clock signal, i.e. WCK, instead of sends out a clock signal (Final Action, page 3). 
	E.	Legal Standard for Anticipation
	F. 	The Rejection of Independent Claim 1 as Being Anticipated by Koshizuka
	Rejection of claim 1 is made with temporary withdrawal of recited limitations “during a read operation directed to memory cells corresponding to one of the plurality of impedance adjustment circuitries” due to 35 U.S.C. 112(a) rejection in B.
G. 	The Rejection of Independent Claim 17 as Being Anticipated by Koshizuka
Rejection of claim 17 is made with temporary withdrawal of recited limitations “during a read operation directed to memory cells corresponding the first memory device” due to 35 U.S.C. 112(a) rejection in B.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        
Conferees:
/Richard Elms/Supervisory Patent Examiner, Art Unit 2824                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        










Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.